

EXHIBIT 10.3


ESCO TECHNOLOGIES INC.
COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
Restated to reflect all amendments through November 8, 2017


1.              Purpose.  The purpose of the Plan is to enable ESCO Technologies
Inc. (the "Company") to compensate each non-employee member of the board of
directors of the Company (such board of directors hereinafter referred to as the
"Board" and each such non-employee member of the Board hereinafter referred to
as the "Director") who contributes to the Company's success by his or her
ability, ingenuity and knowledge, and to better ensure that the interests of
such Director are more closely aligned with the interests of the Company's
shareholders by paying a significant portion of his or her compensation in
shares of the Company's common stock ("Common Stock").
2.              Payment of Annual Retainer.
(a)              Each Director shall receive an annual retainer fee (the
"Retainer Fee") in an amount determined from time to time by action of the Human
Resources and Compensation Committee of the Board ("HRCC").  The HRCC shall also
determine from time to time the frequency of the payments and distributions of
the Retainer Fee.
(b)              The HRCC shall also determine what portion (if any) of the
Retainer Fee shall be payable in cash (the "Cash Portion of the Retainer Fee"),
and what portion (if any) of the Retainer Fee shall be distributed in shares of
Common Stock (the "Stock Portion of the Retainer Fee").  The Stock Portion of
the Retainer Fee shall be either a predetermined number of shares of Common
Stock or a number of shares of Common Stock having an aggregate Fair Market
Value as of the date on which the Stock Portion of the Retainer Fee is to be
distributed.  For purposes of this Plan, "Fair Market Value" as of a given date
shall mean the closing price of the Common Stock on the New York Stock Exchange
on such date, or if such date is not a trading day on the New York Stock
Exchange, then on the last previous trading day.  Distribution of the Stock
Portion of the Retainer Fee to each Director shall occur promptly after the
beginning of the year for which it is paid.  A new Director elected to the Board
and serving as a Director for a partial year may be awarded only a portion of
the Cash Portion of the Retainer Fee and or Stock Portion of the Retainer Fee as
determined by the HRCC.
(c)              To be entitled to a Retainer Fee, a Director must be serving on
the Board on both the day the Cash Portion of the Retainer Fee is paid and on
the day the Stock Portion of the Retainer Fee is distributed.
3.              Other Cash Compensation.  In addition to payment of the Retainer
Fee provided for in Section 2, each Director shall be paid such additional cash
fees for service as chairman of a committee or service as lead director and/or
such other fees as may be approved by the HRCC from time to time.
4.              Deferral of Compensation.
(a)              Election to Defer.  Directors may elect to defer the receipt of
(i) all (but not less than all) of the Cash Portion of the Retainer Fee and
other cash compensation (together, "Cash Compensation") and/or (ii) all (but not
less than all) of the Stock Portion of the Retainer Fee ("Stock Compensation"),
in each case by executing and delivering an election form to the Company no
later than the end of the calendar year preceding the calendar year in which
such amounts will be earned and subject to such other conditions as the HRCC
shall determine.  Any new Director may make such elections at any time up to 30
days after the date he or she becomes a Director, for Cash Compensation and/or
Stock Compensation paid after the effective date of the election form.  Any new
deferral election form filed by a Director shall apply only to Cash Compensation
and/or Stock Compensation earned after the calendar year in which such new
election form is filed and shall be irrevocable as to amounts earned in the
following calendar year, or in the case of an election by a new Director made in
the same calendar year that he or she joins the Board such deferral election
shall be irrevocable for the remainder of the calendar year.  An election to
defer receipt of the Cash Compensation and/or the Stock Compensation shall
remain in effect until a new election form is delivered to the Company, provided
that once distributions have commenced no further deferrals may be elected.
(b)              Deferred Compensation Account.
(i)  The Company shall establish a deferred compensation bookkeeping account
(the "Account") for each Director electing to defer Cash Compensation and/or
Stock Compensation.  As of the date Cash Compensation or Stock Compensation
would otherwise be paid to the Director (absent the deferral election), the
Company shall credit to the Account the amount of Cash Compensation and/or Stock
Compensation which the Director has elected to defer.  The credit shall be in
stock equivalents ("Stock Equivalents") only, determined as follows:
(A)      For each share of Common Stock which the Director elects to defer, the
Company shall credit the Account with one Stock Equivalent.
(B)      For any Cash Compensation which the Director elects to defer, the
Company shall credit the Account with that number of Stock Equivalents equal to
the dollar amount of such compensation, divided by the Fair Market Value per
share of the Common Stock as of the day such Cash Compensation would otherwise
have been paid.
(ii)                  The Account shall be credited, as of the payment date of
any cash dividends paid on Common Stock, with additional Stock Equivalents equal
to the product of the per share dividend and the number of Stock Equivalents
credited to the Account and dividing such product by the Fair Market Value per
share of the Common Stock as of the dividend payment date.  The Account shall be
credited, as of the payment date of any stock dividends paid on Common Stock
with additional Stock Equivalents equal to the product of the per share dividend
and the number of Stock Equivalents credited to the Account.
(c)              Distribution of Deferred Compensation Account.
(i)  Except as otherwise provided in the Plan, the balance in the Account shall
be distributed to the Director, or in the case of installment payments, the
installments shall begin, on the date which the Director has specified on the
election form; provided, however, that such distributions must begin no later
than the Director's 65th birthday or upon termination of the Director's service
as a Director, whichever is later.  Distributions shall be made in cash and/or
in shares of Common Stock as the Director has specified on the election form;
provided that the portion of the Account representing deferrals of the Stock
Portion of the Retainer Fee may only be distributed in the form of Common Stock.
(ii)                  Distributions shall be made either in a lump sum or, as
specified on the Director's election form, in quarterly, semi-annual or annual
installments, over a period not to exceed 5 years from the Commencement Date;
provided, that Common Stock may not be distributed more frequently than
semi-annually.  An election to change the medium (i.e. cash or stock) of
distribution with respect to the Account must be received by the Company prior
to January 1 of the calendar year in which distributions are to be made pursuant
to such election and must be approved in advance by the HRCC.  An election to
change the form (lump sum or installments) or the timing of distributions with
respect to the Account must be approved in advance by the HRCC and (A) in the
case of any such elections which were received by the Company prior to
January 1, 2008, applied only to amounts that would not otherwise have been
payable in 2007 and would not have caused an amount to be paid in 2007 that
would not otherwise have been payable in 2007, and (B) in the case of any other
such election, must be received by the Company at least one year prior to the
date such distribution would otherwise be made or commence, and payment or
commencement of such distribution shall be deferred for a period of five years
(or such longer period elected by the Director) from the date such distribution
would otherwise have been made or commenced.
(iii)                  Notwithstanding the provisions of any election under
paragraph 4(c)(i) or 4(c)(ii):
(A)                  If the Director's service on the Board terminates by reason
of the Director's death, the balance in the Account (determined in accordance
with paragraph 4(c)(i) as of the date of death) shall be payable in a lump sum
in cash on a date selected by the Company occurring within 30 days after January
1 of the following calendar year.
(B)                  If the Director's service on the Board terminates by reason
of the Director's disability (as hereafter defined), the balance in the Account
(determined in accordance with paragraph 4(c)(i) as of the date of disability)
shall be paid in a lump sum in cash on a date selected by the Company which is
within 30 days following the Director's disability.  For this purpose,
disability means only the Director's inability to engage in any substantial
gainful activity (including but not limited to service on the Board) by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.
(iv)                  The amount of each distribution from the Account shall be
determined as follows:
(A)                  If in cash, the distribution shall be a dollar amount equal
to the number of Stock Equivalents to be distributed multiplied by the Fair
Market Value per share of Common Stock as of the day prior to the distribution
date.
(B)                  If in Common Stock, the distribution shall be a number of
shares of Common Stock equal to the number of Stock Equivalents to be
distributed, rounded down to the nearest whole share of Common Stock, and any
fractional share shall be paid in cash in an amount equal to the fractional
share multiplied by the Fair Market Value per share as of the day prior to the
distribution date.
(v)                  The Company shall deduct from all distributions hereunder
any taxes required to be withheld by the federal or any state or local
government.
(d)              Change in Control.
(i)  Notwithstanding any other provision of the Plan, if a Change in Control
occurs and within one year subsequent to such Change in Control the Director
ceases to serve as a member of the Board for any reason, the balance in the
Account shall be paid in a lump sum to the Director, in the manner determined in
paragraph 4(d)(ii) below, not later than 2½ months after the date the Director
ceases to serve.
(ii)                  The payment made pursuant to 4(d)(i) shall be a Cash
Distribution in an amount equal to the greater of the following:
(A)      the number of Stock Equivalents then credited to the Account multiplied
by the Fair Market Value per share of Common Stock as of either (I) the date of
termination of the Director's service on the Board (if such Common Stock is
still in existence), or (II) the date of the Change in Control, whichever is
greater; or
(B)      the number of Stock Equivalents then credited to the Account multiplied
by the fair market value per share of the consideration received by holders of
Common Stock in the Change in Control as of either (i) the date of termination
of the Director's service on the Board, or (ii) the last day on which the Common
Stock is traded prior to the date of the Change in Control, whichever is
greater.
(iii)                  Notwithstanding paragraph 4(d)(ii) above, if the
consideration in the Change in Control takes the form of stock of an acquiring
corporation, payment may at the discretion of the HRCC be in the form of such
stock of such corporation in lieu of cash, provided that for purposes of
calculating the number of shares of the acquiring corporation to be received, a
Director's Account shall be converted to stock of the acquiring corporation
using the same conversion ratios applied to the Common Stock of the Company that
is converted to shares of the acquiring corporation.
(iv)                  As used in this Plan, "Change in Control" means:
(A)      A merger, consolidation or reorganization of the Company in which, as a
consequence of the transaction, a majority of the incumbent Directors
immediately prior to such transaction are replaced during the 12-month period
following such transaction as directors of the continuing or surviving
corporation by directors whose appointment or election is not endorsed by a
majority of such incumbent Directors; or
(B)      The acquisition, directly or indirectly, of the power to vote more than
50% of the outstanding Common Stock and/or any other stock of the Company with
voting rights by any person, entity or "group" (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934); or
(C)      Any sale or other transfer, in one or a series of related transactions
occurring within a 12-month period, by any person, entity or "group" (within the
meaning of Section 409A, as hereinafter defined) of all or substantially all of
the assets of the Company.
(v)                  The Company shall promptly reimburse the Director for all
legal fees and expenses reasonably incurred in successfully obtaining or
enforcing any right or benefit provided under this Section.
5.              Distribution of Common Stock.  The maximum number of shares of
Common Stock available for distribution pursuant to the Plan shall be 400,0001
shares, subject to adjustment as set forth in Section 6.  The shares of Common
Stock issuable to Directors under the Plan shall be issued from shares held in
the Company's treasury.
6.              Adjustment to Shares of Stock Issuable Pursuant to Plan.  In the
event of any change in the outstanding shares of Common Stock of the Company by
reason of any stock split, stock dividend or recapitalization of the Company, an
equitable adjustment shall be made to the number of shares of Common Stock
issuable under the Plan, the amount of the Stock Portion of the Retainer Fee set
forth in Section 2 and the number of Stock Equivalents credited to the Account
for any Director, as the HRCC determines is necessary or appropriate, in its
discretion, to give proper effect to such corporate action.  Any such adjustment
determined in good faith by the HRCC shall be conclusive and binding for all
purposes of the Plan.
7.              Amendments.  Section 4(d) of the Plan may not be amended or
modified or terminated after the occurrence of a Change in Control with respect
to benefits accrued as of such occurrence.  The Plan may otherwise be amended,
modified or terminated by the HRCC at any time, provided that no such action
shall reduce the amounts credited to the Account of any Director immediately
prior to such action or change the time, method or manner of distribution of
such Account.
8.              Section 409A Compliance.  It is intended that no compensation
awarded under the Plan shall be subject to any interest or additional tax under
Section 409A of the Internal Revenue Code of 1986 (together with any successor
statute, "Section 409A"), and the terms of the Plan should be construed
accordingly.  In the event Section 409A is amended after the date hereof, or
regulation or other guidance is promulgated after the date hereof that would
make any compensation under the Plan subject to the provisions of Section 409A,
then the terms and conditions of the Plan shall be interpreted and applied, to
the extent possible, in a manner to avoid the imposition of the provisions of
Section 409A.  If any award of compensation to a Director under the Plan may
result in the application of Section 409A, then the Company and the Director
will negotiate in good faith to amend the Plan and/or the award to the extent
necessary to comply with the requirements of Section 409A, provided that no such
amendment shall increase the total financial obligation of the Company under the
award.  Notwithstanding the preceding, the Director shall be responsible for any
and all tax liabilities, including liability under Section 409A with respect to
compensation Awards made to the participant; and neither the Committee nor the
Company shall have any liability to a Director for reimbursement or otherwise on
account of any such tax liabilities which may be imposed on the Director.
9.              Miscellaneous.
(a)              The provisions of the Plan shall be binding upon and
enforceable against the Company and/or the continuing or surviving corporation
in a Change of Control.
(b)              Neither the Director nor any other person shall have any
interest in any fund or in any specific asset of the Company by reason of
amounts credited to the Account of a Director hereunder, or the right to
exercise any of the rights or privileges of a shareholder (including the right
to vote) with respect to any Stock Equivalents credited to the Account or to
receive any distribution under the Plan except as expressly provided for in the
Plan.  Distributions hereunder shall be made from the general assets of the
Company, and the rights of the Director shall be those of an unsecured general
creditor of the Company.
(c)              The Company may require that the Directors shall agree to
acquire shares of Common Stock under the Plan for investment and not for resale
or distribution except pursuant to a registration statement under the Securities
Act of 1933 or an exemption from such registration, and may require that
certificates representing such shares shall bear a customary restrictive legend
to this effect.
(d)              The interest of the Director under the Plan shall not be
assignable by the Director or the Director's beneficiary or legal
representative, either by voluntary assignment or by operation of law, and any
such attempted assignment shall be ineffective to transfer the Director's
interest; provided, however, that (i) the Director may designate beneficiaries
to receive any benefit payable under the Plan upon death, and (ii) the legal
representative of the Director's estate may assign his or her interest under the
Plan to the persons entitled to any such benefit.
(e)              Nothing contained herein shall impose any obligation on the
Company to continue the tenure of the Director beyond the term for which such
Director has been elected or prevent his or her removal.
(f)              The Plan shall be interpreted by and all questions arising in
connection therewith shall be determined by the HRCC, whose interpretation or
determination shall be conclusive and binding.
(g)              If any amounts deferred pursuant to the Plan are found in a
final judgment or other order to have been includible in gross income by a
Director prior to payment of such amounts from his or her Account, such amounts
shall be immediately paid to such Director, notwithstanding any election
pursuant to Section 4.
(h)              The provisions of the Plan shall be governed by and construed
in accordance with the laws of the State of Missouri, without regard to the
principles of conflicts of law which might otherwise apply.
10.              Effective Date.  The Plan became effective July 1, 2001 and has
been restated in its entirety as of November 8, 2017.



--------------------------------------------------------------------------------

1 Note: Originally authorized number of 200,000 shares was automatically doubled
to 400,000 as a result of the 2005 stock split.

--------------------------------------------------------------------------------



ESCO TECHNOLOGIES INC.
COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
DEFERRED COMPENSATION ELECTION FORM
Pursuant to the ESCO Technologies Inc. Compensation Plan For Non-Employee
Directors:
1.  COMPENSATION TO BE DEFERRED:
£  I hereby elect to defer payment of my Cash Compensation.
£  I hereby elect to defer distribution of my Stock Compensation.
I understand that all deferrals will be credited as Stock Equivalents to my
Deferred Compensation Account.
2.  TYPE OF DISTRIBUTION:
Deferred Stock Compensation:
£  Lump Sum – in shares
£  Installments over ____years (may not exceed 5 years)
£  Semi-Annually in shares
£  Annually in shares
Deferred Cash Compensation:
£  Lump Sum – in cash
£  Lump Sum – in shares
£  Installments over ____years (may not exceed 5 years)
£  Semi-Annually ______% in cash; ____% in shares
£  Annually ______% in cash; ____% in shares
£  Quarterly in cash
3.  TIME OF DISTRIBUTION:
£  Lump sum distribution to be made on __________________________.
£  Installment distributions to commence on _______________________.
£  Distribution to be made or commence upon my retirement as a Director of the
Company.
4.  DESIGNATION OF BENEFICIARY: (Please include social security number and
address.)
In the absence of such designation, any remaining distribution(s) will be made
to your estate.
Name                                                      Address                                                                              Social
Security Number
___________________________________________________________________________________
___________________________________________________________________________________
___________________________________________________________________________________
___________________________________________________________________________________
___________________________________________________________________________________
5.  EFFECTIVE PERIOD:
This deferment will remain in effect with respect to each such subsequent year
until such time as I may revoke the deferment or distributions commence,
whichever is earlier.  Such later filings shall apply only to compensation to be
earned after the calendar year in which such later filings are made.


Signature:                                                                                    
Print
Name:                                                                                    
Date
Signed:                                                                                    